 SONOCO OF PUERTO RICO,INC.493Sonoco ofPuertoRico,Inc.andDivision Industrial,Tecnicay Profesional de la National MaritimeUnion of America,AFL-CIO, Petitioner. Case24-RC-4979May 2, 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsentElection executed by the parties andapproved by the Regional Director for Region 24 ofthe National Labor Relations Board on March 15,1973, an election by secret ballot was conducted inthe above-entitled proceeding on April 27, 1973,under the direction and supervision of said RegionalDirector. Upon the conclusion of the election, a tallyof ballots was furnished the parties in accordancewith the Board's Rules and Regulations, Series 8, asamended.The tally of ballots shows that there were approxi-mately 19 eligible voters and that 19 ballots werecast, of which 11 were for the Petitioner, and 8 wereagainst the Petitioner.There were no void orchallenged ballots.On May 4, 1973, the Employer filed timelyobjections to conduct affecting the results of theelection. The Regional Director completed an inves-tigation of the objections and, thereafter, on July 30,1973, issued and served on the parties his Report onObjections. In his report, the Regional Directorrecommended to the Board that all the objections beoverruled and that the appropriate certification beissued. Thereafter, on August 16, 1973, the Employerfiled timely exceptions to the RegionalDirector'sreport, contending that the election should be setasideand a rerun election ordered or, in thealternative,that the case be remanded to theRegional Director for a hearing on objections.On November 2, 1973, the Board ordered that ahearing be held before a duly designated HearingOfficer for the purpose of receiving evidence toresolve the issues raised with respect to Employer'sobjections.Pursuant to the Board's Order, a hearing was heldon December 20 and 21, 1973, before HearingOfficer Sidney Smith. All parties participated andwere given full opportunity to examine and cross-examine witnesses and to introduce evidence bearingon the issues. On January 28, 1974, the HearingOfficer issued and duly served on the parties hisreport, in which he recommended that the Employ-er's objections be overruled and that the Petitioner210 NLRB No. 72be certified as the bargaining representative. There-after, the Employer filed timely exceptions to theHearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees em-ployed by the Employer at its factory located atLas Piedras, Puerto Rico, including saw-men, rollcatchers, trimmermen, packers, chauffers, opera-tors, quality control employees, and laborers, butexcluding all office clerical employees, guards,and supervisors as defined in the Act.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Employer's exceptionsthereto, and the entire recordin this case.We agreewith the Employer that certain conduct by employ-ees, hereafter described, requires that the election beset aside.Relying on the Hearing Officer's credibilityresolu-tions,we find that the following activityinterferedwith the free choice of the employees and destroyedthe laboratory conditions of the election:(1)The day before the election the Petitionerhosted a party at "Mickey'sBar" which was attendedby Laboy and Quinones, representatives of thePetitioner,AgustinBenitez,AFL-CIOregionaldirector, and 13 employees. At the meeting VictorRivera, who was characterized as the "spearhead" ofunion activity, stated that there were 13 employeespresent and the 13 had to vote for the Union.Furthermore, the Hearing Officer credited testimonythat Santos Lopez, who was found to beone of thethree mostactiveunion adherents,stated he expected 494DECISIONSOF NATIONALLABOR RELATIONS BOARD13 votes to be for the Petitioner, otherwise therewould be "blows and slaps."(2)Two weeks before the election, employee JoseA. Prado, who was also found to be one of the threemost active union adherents, in the presence ofemployee Luis Rivera Concepcion, stated to AngelVelazquez Estela that "if you don't vote for theunion, you will be beaten up."(3) On the morning of the election, while inside theplant, prounion employee Juan Ramon Velazquezshowed employee Hiram Vaquez Algarin his injuredfinger and stated that the same would happen tothose who did not comply with the pact to vote forthe Union.(4)A few days before the election, Santos Lopeztold Jose Antonio Roque Maldonodo, an employee,that there "would be blows on election day."'The Hearing Officer concluded the evidence waslacking that the above-mentioned incidents createdan atmosphere of fear which rendered a free electionimpossible.After a thorough review of the entirerecord, we draw different inferences and conclusionsfrom the facts.2Although none of the threats involved herein wasattributable to the Union, it has long been estab-lished that, while conduct not attributable to eitherIThis incident was set forthin theHearing Officer's report and wasbasedon the testimony of Roque However, the Heanng Officercomment-ed, "Roque did not report this incident to any supervisor" and apparentlyfor that reason the Hearing Officer did not furtherdiscuss the incident in hisconclusions.We find Roque's failure to report the threat to be aninsufficientreason for disregarding this incident. Since the Hearing Officerspecifically creditedRoque's testimony on other incidents,and, sinceRoque'stestimony as to this threat stands uncontradicted and undenied onthisrecord, we find that it should be considered.2 SeeFood Store Employees Union, Local 347, Amalgamated Meat Cuttersand ButcherWorkmen of North America, AFL-CIO [G. C Murphy Co.] v.party to an election may be grounds for setting asidethe election, less weight is accorded to such conductthan to the conduct of the parties.3 In suchcircumstances, however, the Board has set asideelectionswhere the conduct created a generalatmosphere among the employees of confusion andfear of reprisal for failing to vote for or to support theUnion.4Here on four different occasions employees werethreatenedwith the obvious aim of coercing theemployees to vote for the Union, or suffer physicalharm or injury.We are of the opinion that thecharacter of the conduct was so aggravated as tocreate an atmosphere of fear and reprisal whichrendered a free expression of choice of representa-tives impossible, and thus destroyed the laboratoryconditions of the election.5We shall therefore set aside the election and directthat a second election be held.ORDERIt is hereby ordered that the electionin this caseconducted on April 27, 1973, be, and it hereby is, setaside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]N L.R B,422 F.2d 685 (C A.D.C,1969), enfg.171NLRB 370;Sign andPictorialUnion Local 1175,Brotherhoodof Painters,Decorators andPaperhangers of America, AFL-CIO [Webster OutdoorAdvertising Co.] v.N L R B.,419 F 2d 726 (C.A D.C.,1969), enfg 170 NLRB 1395.3Cross Baking Company,Inc.,191 NLRB 27, reversed on other grounds453 F.2d 1346 (C.A I, 1971)4SteakHouseMeat Company,Inc,206 NLRB No. 3;Diamond StatePoultry Co,Inc,107 NLRB 3.5SteakHouseMeat Co., supra,:Poinsett Lumber and ManufacturingCompany,116 NLRB 1732.